Third District Court of Appeal
                               State of Florida

                           Opinion filed June 17, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2661
                         Lower Tribunal No. 84-13722
                             ________________


                               Danny Costello,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Eric William Hendon, Judge.

      Danny Costello, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, ROTHENBERG and EMAS, JJ.

      PER CURIAM.
      Affirmed without prejudice to file a legally sufficient Florida Rule of

Criminal Procedure 3.800(a) motion.




                                      2